DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 08 JUNE 2022 has been considered.  
Response to Amendment
Applicant’s arguments, see REMARKS, filed 08 JUNE 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 is allowable. The restriction requirement between groups, as set forth in the Office action mailed on 24 DECEMBER 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups II and III, Claims 15-20 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As previously indicated on the prior Office Action, the pending elected claims were allowable over the prior art and there were only objection to the specifications that needed to be addressed. 
The closest prior art of record is to CN 107607475 B to PANG, also published as US Publication No. 2020/0108387 A1.
The US Publication is used as the basis for the mapping below.  Citations are from the US Publication document.  
PANG reference discloses a microfluidic apparatus, Figure 1-2, comprising: a base substrate, Figure 1-2, [0055], base substrate 101; a microfluidic device on the base substrate and comprising a plurality of micro fluidic channels, [0055], microfluidic device 10, space 1020; a light source of different colors respectively emitting light of different wavelength ranges, Figure 1-2, light source 201, [0056]; a light extraction apparatus for extracting light respectively from the plurality of light sources of a different colors and a plurality of photosensors, [0057]; wherein the light extraction apparatus comprises: a light guide plate, Figure 1-2, light guide plate 202, [0056], having a plurality of light incident portions for respectively receiving light respectively incident from the light source of different colors, Figure 1-2; a plurality of light extractors, Figure 1-2, grating 203, [0059], wherein a respective one of the plurality of light extractors is optically coupled with a respective light source, Figure 1-2; and an orthographic projection, Figure 10A, [0095].
The PANG  reference is considered to be the closest prior art of record as it discloses many of the limitations of the microfluidic apparatus, but fails to teach at least a plurality of micro fluidic channels, a plurality of light sources and wherein the light extractors is configured to extract light incident from a respective one of the plurality of light incident portions of the light guide plate and totally reflected in the light guide plate.  While a mere duplication of parts reasoning could be used there is patentable significance and new and unexpected results are produced since the reference does not teach the light extractors on the light guide plate.   PANG makes no mention of reflected light and also does not go into any more than mentioning orthographic projection.  Claims 1-14 are allowable over the prior art as the Examiner is unable to provide a rejection which fairly teaches or suggests the claimed microfluidic device.  
Since the non-elected inventions in Claims 15-20 include the limitations of the allowable claims, the restriction is withdrawn and these clams are also allowable.  
Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797